DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10, 17 and 20  have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 6 recites “in which the second die comprises a logic die or a memory die, in which a performance of the logic die and/or the memory die is negatively affected at a temperature greater than two-hundred degrees Celsius (200° C).  The Applicant needs to claim the structure of the second die (logic or memory die).  The structure meaning the material(s) or other pertinent 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (Yu) (US 2021/0407942 A1).
In regards to claim 1, Yu (Figs. 1-12, 15, 18, 19A, 19B and associated text and items) discloses an integrated circuit (IC) package (Figs. 18, 19A, 19B), comprising:  a power delivery network (items 100A-100D plus 138 plus 150 plus 190), comprising a bonding material (dielectric layer of item 100A, not labeled) as a first outer surface layer of the power delivery network (items 100A-100D plus 138 plus 150 plus 190) and a second outer surface layer (item 190), opposite the bonding material layer (dielectric layer of item 100A, not labeled); a first die (items 98 plus 80 plus 73 plus 72) having a first outer surface layer (item 98) and an active layer (items 73 plus 72) as a second outer surface layer (items 73 plus 72), opposite the first outer surface layer (item 98), the active layer (items 73 plus 72) directly on the bonding material layer (dielectric layer of item 100A, not labeled) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190); a second die (item 50) having a first outer surface layer (item 68) directly on the first outer surface layer (item 98) of the first die (items 98 plus 80 plus 73 plus 72); and package bumps (item 191, paragraph 59) on the second outer surface layer (item 190) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190) and coupled to the contact pads (item 193) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190).
	In regards to claim 2, Yu (Figs. 1-12, 15, 18, 19A, 19B and associated text and items) discloses in which the first die (items 98 plus 80 plus 73 plus 72) comprises: first active devices (item 74); a first back-end-of-line (BEOL) metallization structure (items 80 or 80 plus 98) coupled to the first active devices (item 74); and first contact pads (items 92 or 92 plus 96) on the first surface of the first die (items 98 plus 80 plus 73 plus 72) and coupled to the first BEOL metallization structure (item 80); and in which the second die (item 50) comprises: second active devices (item 54); a second BEOL metallization structure (item 60) coupled to the second (item 54); and second contact pads (items 66 or 62 plus 66) on the first surface of the second die (item 50) and coupled to the second BEOL metallization structure (item 60, paragraph 21), in which the second contact pads (items 66 or 62 plus 66) of the second die (item 50) are directly on the first contact pads (items 92 or 92 plus 96) of the first die (items 98 plus 80 plus 73 plus 72).
	In regards to claim 3, Yu (Figs. 12, 15, 18, 19A, 19B and associated text and items) discloses an oxide layer (dielectric layers of item 190) as the second outer surface layer (item 190) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190), wherein the contact pads (item 193) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190) are placed within the oxide layer (dielectric layers of item 190).
	In regards to claim 4, Yu (Figs. 12, 15, 18, 19A, 19B and associated text and items) discloses in which the first outer surface layer (item 98) of the first die (items 98 plus 80 plus 73 plus 72) is directly bonded to the first outer surface (item 68) of the second die (item 50).
	In regards to claim 10, Yu (Figs. 12, 15, 18, 19A, 19B and associated text and items) discloses in which the package bumps (item 191) comprise package solder balls (items 192, 194, 198) coupled to the contact pads (item 193) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190).
	Claims 3, 5, 6, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu) (US 2021/0407942 A1) in view of Lee (US 10,600,706 B2).
	In regards to claim 3, Yu (Figs. 12, 15, 18, 19A, 19B and associated text and items) discloses a dielectric layer (dielectric layers of item 190) as the second outer surface layer (item 190) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190), wherein the contact pads (item 193) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190) are placed within the dielectric layer (dielectric layers of item 190).but does not specifically disclose an oxide layer.
	Lee (Fig. 6 and associated text) discloses in which the power delivery network comprises: an oxide layer (item 150) as the second surface of the power delivery network (items 110 plus 160 plus125 plus 150).  Examiner notes that the broad teaching of the passivation layer, item 150, as an insulating material encompasses an insulating oxide layer.
	It would have been obvious to modify the invention to include and oxide layer as a second surface for the purpose of insulation and protection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 5, Yu (Figs. 12, 15, 18, 19A, 19B and associated text and items) discloses the second die (item 50) comprises a memory die (paragraph 16), but does not specifically disclose in which the first die comprises a logic die.
	Lee (col. 3, lines 6-10, Figs. 1A, 1J, 1K and associated text) discloses in which the first die (item 100) comprises a logic die and the second die (item 200) comprises a memory die or vice versa.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have a first dies comprising a logic die and a second die comprising a memory die or vice versa for the purpose of performance and/or design choice, 
	In regards to claims 6, Yu as modified by Lee does not specifically disclose in which the second die comprises a logic die or a memory die, in which a performance of the logic die and/or the memory die is negatively affected at a temperature greater than two-hundred degrees Celsius (200° C).  
	However, the Examiner notes that it is common knowledge that high heat parameters/environments/situations affect the performance and life of various chips or die in a negative way.  This recitation does not give the Examiner nor one of ordinary skill in the art any information in regards to the structure that gives rise to this characteristic.
	In regards to claim 17, Yu (Figs. 1-12, 15, 18, 19A, 19B and associated text and items) discloses an integrated circuit (IC) package (Figs. 18, 19A, 19B), comprising:  a power delivery network (items 100A-100D plus 138 plus 150 plus 190), comprising a bonding material (dielectric layer of item 100A, not labeled) as a first outer surface layer of the power delivery network (items 100A-100D plus 138 plus 150 plus 190) and a second outer surface layer (item 190), opposite the bonding material layer (dielectric layer of item 100A, not labeled); a first die (items 98 plus 80 plus 73 plus 72) having a first outer surface layer (item 98) and an active layer (items 73 plus 72) as a second outer surface layer (items 73 plus 72), opposite the first outer surface layer (item 98), the active layer (items 73 plus 72) directly on the bonding material layer (dielectric layer of item 100A, not labeled) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190); a second die (item 50) having a first outer surface layer (item 68) directly on the first outer surface layer (item 98) of the first die (items 98 plus 80 plus 73 plus 72); and package bumps (item 191, paragraph 59) on the second outer surface layer (item 190) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190) and coupled to the contact pads (item 193) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190).
	Yu does not specifically disclose a means for storing data as a second die.
	Lee (col. 3, lines 6-10, Figs. 1A, 1J, 1K and associated text) discloses a means for storing data (items 100, 200, memory die) as a second die or vice versa.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have a first dies comprising a logic die and a second die comprising a memory die or vice versa for the purpose of performance and/or design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 20, Yu (Figs. 12, 15, 18, 19A, 19B and associated text and items) discloses in which the package bumps (item 191) comprise package solder balls (items 192, 194, 198) coupled to the contact pads (item 193) of the power delivery network (items 100A-100D plus 138 plus 150 plus 190).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 24, 2022